Citation Nr: 0414619	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  98-17 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty for training from April 1967 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified before the undersigned at a Travel 
Board hearing in October 1999.  A transcript of that hearing 
is associated with the claims folder. 

In the March 1998 rating decision, the RO found no new and 
material evidence to reopen the previously denied claim for 
service connection for a low back disability.  In a January 
2000 decision, the Board found new and material evidence, 
reopened the claim, and remanded the case for additional 
development.  Upon return from the RO, in August 2002, the 
Board denied service connection for a low back disability.  
The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a joint 
motion by the parties, in an August 2003 Order, the Court 
vacated the Board decision and remanded the case to the 
Board.  By letter dated in November 2003, the Board advised 
the veteran, through his representative, that there was 
additional time in which to supplement the evidence and 
argument before the Board.  The Board received the 
representative's submission in April 2004.  The case is again 
ready for appellate review.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is competent medical evidence of record that 
establishes a nexus between the veteran's current low back 
disorder and injury incurred during active duty for training 
in 1967.  

CONCLUSION OF LAW

Service connection for a low back disorder is established.  
38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.1(k), 3.6, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The joint motion to the Court identified the following 
problems: (1) VA's failure to satisfy VCAA notice provisions 
as discussed in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002); (2) 
VA's failure to satisfy the duty to assist by not obtaining 
the veteran's records from the Social Security 
Administration; and (3) inadequacy and lack of probative 
value of a VA medical opinion received in response to the 
Board's March 2002 request.  The Board notes that, in May 
2004, the veteran, through his representative, submitted 
directly to the Board the veteran's Social Security 
Administration records.  In addition, the veteran submitted 
an additional private medical opinion dated in April 2004.  
Finally, given the completely favorable disposition of the 
appeal, discussed in detail below, the Board finds that any 
remaining defect in notice or assistance is not prejudicial 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Accordingly, the Board will proceed to adjudicate 
the appeal.  

Analysis

Generally, a disability is service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2003).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, service medical records indicate that the 
veteran complained of low back pain while on ACDUTRA in June 
and July 1967.  X-rays taken in June 1967 were interpreted as 
showing no definite abnormality.  The diagnosis was 
lumbosacral strain.  On the August 1967 report of medical 
history, the veteran related a history of recurrent back 
pain, although the separation physical was negative for 
abnormality of the spine.  

The veteran was afforded a VA examination in November 1976.  
At that time, he complained of a history of back pain since 
1967.  Physical examination was essentially normal.  X-rays 
showed narrow L4 disk.  The diagnosis was chronic, moderate 
lumbar strain with narrow L4 disk.  Lay statements dated in 
1977 and 1978 attested to the veteran's history of back 
problems since his service in 1967.  

A January 1996 statement from W. Smith, D.C. indicated that 
he treated the veteran for back problems from 1977 to 1979, 
in 1980, and from 1981 to 1982 for injury from lifting on two 
occasions and from a slip and fall, respectively.  

Radiographic studies in 1995 and 1996 revealed right-sided 
disc herniation at L5-S1 and left-sided disc herniation at 
L3-4, respectively.  In a May 1998 statement, J. Travis, 
M.D., related the veteran's current back problems to lower 
back pain diagnosed in June 1967 as lumbosacral strain.  A 
May 1998 statement from N. Perret, M.D., related the 
veteran's reported history of back injury in service in 1968 
with subsequent herniated disc diagnosed in 1995.  It was his 
opinion that the veteran probably did injure his disc in 
1968.  P. Ketcham, M.D., related the veteran's herniated disc 
diagnosed in 1995 to June 1967, in his May 1998 statement.  
He added in a September 1998 letter that the veteran had not 
recovered from an injury that occurred while in service.  

The report of VA examination in September 2000 included a 
review and discussion of the claims folder, as well as the 
veteran's medical history.  The examiner noted that although 
the veteran was treated in service for lumbosacral pain, 
there was no abnormality on X-ray.  In addition, there was 
evidence of post-service back injury.  

In March 2002, the Board requested a VA medical opinion as to 
the cause of the veteran's low back disorder.  The report 
received from the Chief of the Orthopedic Section included a 
discussion of service medical records, recent medical 
findings, and prior medical opinions.  The physician 
concluded that the veteran's degenerative joint disease of 
the lumbar spine was not etiologically related to the 
lumbosacral strain diagnosed in service, noting that post-
service injuries were most likely responsible for the 
development of the current low back disorder.  

The veteran submitted an April 2004 medical opinion from Dr. 
Ketcham.  In the opinion, he reviewed and discussed the 
medical evidence of record, including the VA medical opinion.  
Dr. Ketcham noted that the veteran had a long history of back 
problems that had been attributed to injury in service in 
1967.  He also emphasized that the November 1976 VA 
examination showed a diagnosis of chronic lumbar strain, 
before any of the post-service back injuries, on which the VA 
medical opinion relied in rejecting a service-based etiology 
for the veteran's current low back disorder.  Dr. Ketcham 
concluded, based on his complete review of the claims folder, 
that the veteran's current disability was related to the 1967 
in-service diagnosis.   

The Board finds that the evidence of record is so evenly 
balanced as to require resolution of doubt in the veteran's 
favor.  38 U.S.C.A. § 5107(b).  That is, there is evidence of 
diagnosis of lumbosacral strain in service but no objective 
confirmation of underlying physiopathology.  There is 
evidence of several discrete back injuries post-service.  
Finally, there are conflicting medical opinions of 
approximately equal credibility and probative value.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the evidence supports service connection for a low 
back disorder.  The appeal is granted.    


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for a low back disorder 
is granted.   



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



